                      Case 1:20-cv-04669-GBD Document 14 Filed 06/25/20 Page 1 of 1
$2 5HY $SSHDUDQFHRI&RXQVHO


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                            IRUWKH
                                               Southern District of New York
                                             BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


                  $WKHQD $UW )LQDQFH &RUS
                              Plaintiff
                                 Y                                   &DVH1R      &Y 
   +XPLGLW\%\ -HDQ 0LFKHO %DVTXLDW  ,Q 5HP
                            Defendant

                                              $33($5$1&(2)&2816(/

7R      7KHFOHUNRIFRXUWDQGDOOSDUWLHVRIUHFRUG

          ,DPDGPLWWHGRURWKHUZLVHDXWKRUL]HGWRSUDFWLFHLQWKLVFRXUWDQG,DSSHDULQWKLVFDVHDVFRXQVHOIRU

          $WKHQD $UW )LQDQFH &RUS                                                                                     


'DWH                                                                       6 6KDURQ &RKHQ /HYLQ
                                                                                         Attorney’s signature


                                                                                        6KDURQ &RKHQ /HYLQ
                                                                                     Printed name and bar number
                                                                                         %URDG 6WUHHW
                                                                                       1HZ <RUN 1< 


                                                                                               Address

                                                                                       OHYLQVF#VXOOFURPFRP
                                                                                            E-mail address

                                                                                            
                                                                                          Telephone number

                                                                                            
                                                                                             FAX number
